        


Exhibit 10.1
RESTRUCTURING SUPPORT AGREEMENT
This RESTRUCTURING SUPPORT AGREEMENT (as amended, supplemented or otherwise
modified from time to time, this “Agreement”), dated as of December 21, 2016, by
and among (1) FORBES ENERGY SERVICES LTD., a Texas corporation (“FES”); FORBES
ENERGY SERVICES LLC, a limited liability company formed under the laws of the
State of Delaware, TX ENERGY SERVICES, LLC, a limited liability company formed
under the laws of the State of Delaware; C.C. FORBES, LLC, a limited liability
company formed under the laws of the State of Delaware; and FORBES ENERGY
INTERNATIONAL, LLC, a limited liability company formed under the laws of the
State of Delaware (collectively, the “FES Parties”) and (2) the undersigned
beneficial holders, or investment advisers or managers for the account of
beneficial holders, of the 9% Senior Notes due 2019 (the “Notes”) issued
pursuant to that certain indenture dated as of June 7, 2011 (the “Indenture”) by
and among FES as Issuer, each of the guarantors named therein and Wells Fargo
Bank, National Association, as trustee (the “Trustee”), together with their
respective successors and permitted assigns that subsequently become party
hereto in accordance with the terms hereof (each, a “Supporting Noteholder” and
collectively, the “Supporting Noteholders”).
Each of the FES Parties, the Supporting Noteholders and any subsequent Person
that becomes a party hereto in accordance with the terms hereof is referred to
herein as a “Party” and collectively as the “Parties.” Capitalized terms used
but not defined herein shall have the meanings ascribed to them in the Plan (as
defined herein).
WHEREAS:
A.The Parties have negotiated in good faith at arm’s length and agreed to
undertake a financial restructuring of the existing debt and equity interests of
the FES Parties, to be implemented by each of the FES Parties commencing
voluntary cases (collectively, the “Chapter 11 Cases”) under chapter 11 of title
11 of the United States Code (the “Bankruptcy Code”) in the United States
Bankruptcy Court for the Southern District of Texas (the “Bankruptcy Court”)
through a pre-packaged chapter 11 plan of reorganization (including all exhibits
thereto, the “Plan”), a copy of which is attached hereto as Exhibit A, all in
accordance with the terms set forth in this Agreement and the Definitive
Documents (as defined below) (the “Restructuring”).


B.As of the date hereof, the Supporting Noteholders, in the aggregate,
beneficially own $183,107,000 (approximately 65.40%) of the aggregate
outstanding principal amount of the Notes.


C.The FES Parties and the lenders (collectively, the “ABL Lenders”) party to
that certain Loan and Security Agreement, dated September 9, 2011 (as amended,
the “Loan Agreement”), have reached an agreement for the consensual use of “cash
collateral” pursuant to the terms and conditions set forth in the interim and
final orders approving, among other things, the FES Parties’ use of cash
collateral to be entered by the Bankruptcy Court (each, a “Cash Collateral
Order”) substantially in the form of the interim order attached hereto as
Exhibit B or otherwise in




--------------------------------------------------------------------------------

        


form and substance mutually acceptable to the FES Parties, the ABL Lenders and
the Required Supporting Noteholders (as defined below).


D.In connection with the Restructuring, the Company intends to enter into a
credit agreement for a new first lien term loan (the “Term Loan”) in an
aggregate principal amount of $50,000,000.


E.In connection with the Restructuring, certain Supporting Noteholders
(collectively, the “Backstop Parties”) have agreed to backstop the funding of
the Term Loan, subject to the terms and conditions set forth in a backstop
agreement (the “Backstop Agreement”), a copy of which is attached hereto as
Exhibit C.


F.In connection with the Restructuring, the Company intends to offer the
opportunity to fund the Term Loan (the “Funding Option”) to certain holders of
the Notes, subject to certain requirements, subject to the terms and conditions
of the Backstop Agreement.


G.Subject to the terms and conditions set forth in this Agreement, the
Supporting Noteholders have agreed to support (i) the commencement of the
Chapter 11 Cases to implement this Agreement and the Restructuring and (ii)
confirmation of the Plan by the Bankruptcy Court.

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, and for other valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, each Party, intending to be legally bound hereby,
agrees as follows:
1.Definitions. The following terms used in this Agreement shall have the
following definitions:

“Business Day” means any day other than Saturday, Sunday and any day that is a
legal holiday or a day on which banking institutions in New York, New York are
authorized by law or other governmental action to close.


“Confirmation Hearing” means the hearing before the Bankruptcy Court on
confirmation of the Plan.
“Corporate Governance Documents” means the principal corporate governance
documents of the reorganized FES Parties, as applicable, including the articles
of incorporation or certificates of formation, by-laws, and/or company
agreements.
“Court Date” means any Business Day on which the Bankruptcy Court is open.
“Disclosure Statement” means, in respect of the Plan, the disclosure statement
and all exhibits, schedules, supplements, modifications and amendments thereto.
“Effective Date” means the date on which the Plan becomes effective.
“Outside Date” means March 24, 2017.




2



--------------------------------------------------------------------------------

        


“Person” means an individual, a partnership, a joint venture, a limited
liability company, a corporation, a trust, an unincorporated organization, a
group or any legal entity or association.
“Petition Date” means the date the Chapter 11 Cases are commenced.
“Tax Authority” means the Internal Revenue Service and any state, local, or
foreign government, agency or instrumentality, charged with the administration
of any applicable law relating to Taxes.
“Tax” or “Taxes” means (a) all federal, local or foreign taxes, charges, fees,
imposts, levies or other assessments, including all income, gross receipts,
escheat, capital, sales, use, ad valorem, value added, transfer, franchise,
profits, inventory, capital stock, license, withholding, payroll, employment,
social security, unemployment, excise, severance, stamp, occupation, property
and estimated taxes, customs duties, fees, assessments and charges of any kind
whatsoever imposed by a governmental authority; and (b) all interest, penalties,
fines, additions to tax or additional amounts imposed by any Tax Authority in
connection with any item described in clause (a).
2.Exhibits Incorporated by Reference. Each of the exhibits attached hereto is
expressly incorporated herein and made a part of this Agreement, and all
references to this Agreement shall include the exhibits. Unless otherwise
provided herein, in the event the terms and conditions set forth in the Plan and
this Agreement are inconsistent, the terms and conditions contained in the Plan
and the Definitive Documents shall govern.
3.Effectiveness. This Agreement shall become effective and binding upon each of
the undersigned persons as of the date (the “Agreement Effective Date”) when (a)
the Parties have executed and delivered signed copies of this Agreement and (b)
the FES Parties have received executed versions of this Agreement from the
Supporting Noteholders (or advisors, nominees or investment managers for
beneficial holder(s)) which represent a majority in aggregate principal amount
of the Notes.
4.Action, Consent or Approval of Supporting Noteholders. For purposes of this
Agreement, unless otherwise specified, where this Agreement provides for the
action, consent, approval or waiver of the Supporting Noteholders collectively,
such action, consent, approval or waiver shall be upon the agreement of
Supporting Noteholders which beneficially own, in the aggregate, no less than
$135,000,000 of the outstanding principal amount of the Notes (the “Required
Supporting Noteholders”). The Required Supporting Noteholders shall instruct
Fried, Frank, Harris, Shriver & Jacobson LLP (“Fried Frank”), in its capacity as
counsel to the Supporting Noteholders, to communicate in writing to the FES
Parties whether the Required Supporting Noteholders have agreed to any such
action, consent, approval or waiver.
5.Definitive Documents; Good Faith Cooperation; Further Assurances. The
“Definitive Documents” shall include all (a) documents implementing, achieving,
and relating to the Restructuring, including, without limitation, the Plan, the
Disclosure Statement (a copy of which is attached as Exhibit D), the Cash
Collateral Order, the Backstop Agreement, the plan supplement and its exhibits,
ballots and other solicitation materials in respect of the Plan (the




3



--------------------------------------------------------------------------------

        


“Solicitation Materials”), commitment agreements, exit financing agreements
(including the Exit Facility Documents), collateral or other related documents,
the organizational documents (including, without limitation, any Corporate
Governance Documents), shareholder and member related agreements, or other
related transactional or corporate documents (including, without limitation, any
agreements and documents described in the Plan and the exhibits thereto);
(b) motions or pleadings seeking approval or confirmation of any of the
foregoing transactional or corporate documents, including the motion or motions
to approve the Disclosure Statement, confirm the Plan, approve the Cash
Collateral Order and ratify the solicitation procedures, and the order or orders
approving the Disclosure Statement, the Backstop Agreement, and the solicitation
procedures and confirming the Plan (the “Confirmation Order”). The Definitive
Documents, whether filed with the Bankruptcy Court or otherwise finalized, shall
be consistent with this Agreement and the Plan and shall be acceptable to the
FES Parties and the Required Supporting Noteholders, each acting reasonably;
provided, that, the Plan, the Backstop Agreement, the Confirmation Order and the
Disclosure Statement shall be in form and substance acceptable to the Required
Supporting Noteholders in their sole discretion, it being understood that the
form of the Plan, the Backstop Agreement, and the Disclosure Statement attached
hereto as Exhibit A, Exhibit C and Exhibit D, respectively, are acceptable to
the Required Supporting Noteholders. Any amendments, modifications or
supplements to the Definitive Documents, whether filed with the Bankruptcy Court
or otherwise finalized, shall be consistent with this Agreement and the Plan in
all respects, and in form and substance acceptable to the Required Supporting
Noteholders, in their sole discretion. Each Party hereby covenants and agrees to
cooperate with each other in good faith in connection with, and shall exercise
commercially reasonable efforts with respect to, the pursuit, approval,
implementation and consummation of the Restructuring, as well as the
negotiation, drafting, execution and delivery of the Definitive Documents,
including the scheduling of necessary hearings with the Bankruptcy Court.
Furthermore, subject to the terms hereof, each of the Parties shall take such
action as may be reasonably necessary or reasonably requested by the other
Parties to carry out the purposes and intent of this Agreement, and shall
refrain from taking any action that would frustrate the purposes and intent of
this Agreement.
6.Commitment of Supporting Noteholders.
(a)    Voting, Support. So long as this Agreement has not been terminated with
respect to such Supporting Noteholder in accordance with the terms hereof, each
Supporting Noteholder agrees that it shall, subject to the terms and conditions
hereof:
(i)    subject to the receipt by such Supporting Noteholder of the Disclosure
Statement and Solicitation Materials, vote all of its Claims against the FES
Parties (the “FES Claims”) (or for which such Supporting Noteholder now or
hereafter has voting control over) to accept the Plan, by delivering its duly
executed and completed ballots accepting the Plan on a timely basis following
the commencement of the solicitation pursuant to the Solicitation Materials (the
“Solicitation”) and to the extent it is permitted to elect whether to opt out of
the releases set forth in the Plan, not “opt out” of any releases under the Plan
by timely delivering its duly executed and completed ballot or ballots
indicating such election;




4



--------------------------------------------------------------------------------

        


(ii)    not (A) direct any administrative agent, collateral agent or indenture
trustee (as applicable) to take any action inconsistent with such Supporting
Noteholder’s obligations under this Agreement and, if any applicable
administrative agent, collateral agent or indenture trustee takes any action
inconsistent with such Supporting Noteholder’s obligations under this Agreement,
such Supporting Noteholder shall use its reasonable best efforts to request that
such administrative agent, collateral agent or indenture trustee (as applicable)
cease and refrain from taking any such action, (B) exercise any right or remedy
for the enforcement, collection or recovery of any claim against the FES Parties
except in a manner consistent with this Agreement, the Plan or the Definitive
Documents, or (C) unless this Agreement, the Plan or the Definitive Documents
have been amended in a manner adverse to a Supporting Noteholder without such
Supporting Noteholders consent, amend, change or withdraw (or cause to be
amended, changed or withdrawn) its vote to accept the Plan;
(iii)    not (A) object to, delay, impede or take any other action to interfere
with, delay or postpone acceptance, confirmation or implementation of the Plan,
(B) directly or indirectly solicit, encourage, propose, file, support,
participate in the formulation of or vote for, any restructuring, sale of assets
(including pursuant to section 363 of the Bankruptcy Code), merger, workout or
plan of reorganization for any of the FES Parties other than the Plan or (C)
otherwise take any action that would in any material respect interfere with,
delay or postpone the consummation of the Restructuring;
(iv)    subject to Section 8(a)(i), waive (and does hereby waive) any default
that exists or that might otherwise occur under the Indenture or the Notes by
reason of any failure of the FES Parties to comply with the provisions of the
Indenture or the Notes;
(v)    use good faith efforts to negotiate and document the Definitive Documents
and take such actions it deems reasonable and appropriate to obtain Bankruptcy
Court approval of the Restructuring; and
(vi)    execute and deliver any agreements reasonably required to effectuate and
consummate the Restructuring.
(b)    Notwithstanding anything contained in this Agreement, neither a vote to
accept the Plan by a Supporting Noteholder, nor the acceptance of the Plan by
any class of creditors, shall in any way be deemed to impair or waive the rights
of a Supporting Noteholder to assert or raise any objection otherwise permitted
under Section 6(a) in connection with the Plan or the Chapter 11 Cases.
(c)    Transfers.
(i)    Each Supporting Noteholder agrees that, commencing on the Agreement
Effective Date and ending on the Agreement Termination Date (as defined below),
such Supporting Noteholder shall not (A) sell, transfer, assign, pledge, grant a
participation interest in or otherwise dispose of, directly or indirectly, its
right, title or interest in respect of any FES Claims, as applicable, in whole
or in part, or (B) deposit any of such




5



--------------------------------------------------------------------------------

        


FES Claims against any FES Party, as applicable, into a voting trust, or grant
any proxies, or enter into a voting agreement with respect to any such FES
Claims (the actions described in clauses (A) and (B) are collectively referred
to herein as a “Transfer” and the Supporting Noteholder making such Transfer is
referred to herein as the “Transferor”), unless such Transfer is to another
Supporting Noteholder or the intended transferee (the “Transferee”) first agrees
in writing to be bound by the terms of this Agreement applicable to Supporting
Noteholders by executing a Transferee Joinder Agreement substantially in the
form attached hereto as Exhibit E (the “Transferee Joinder Agreement”), and
delivering an executed copy thereof within two (2) Business Days following such
execution, to (1) Pachulski Stang Ziehl & Jones LLP, counsel to the FES Parties
and (2) Fried Frank, counsel to the Supporting Noteholders. Upon compliance with
the foregoing, the Transferor shall be deemed to relinquish its rights (and be
released from its obligations, except for any claim for breach of this Agreement
that occurs prior to such Transfer) under this Agreement to the extent of such
transferred rights and obligations and the Transferor shall have no liability
arising from or related to the failure of the Transferee to comply with the
terms and conditions of this Agreement. Any Transfer made in violation of this
Section 6(c)(i) shall be deemed null and void ab initio and of no force or
effect, regardless of any prior notice provided to the FES Parties and/or any
Supporting Noteholder, and shall not create any obligation or liability of any
FES Party or any other Supporting Noteholder to the purported Transferee.
Notwithstanding anything in this Agreement to the contrary and for the avoidance
of doubt, if any Party executes and becomes bound by this Agreement solely as to
a specific business unit or division, no affiliate of such Party or other
business unit or division within any such Party shall be subject to this
Agreement unless they separately execute this Agreement or a Transferee Joinder
Agreement.
(ii)    Notwithstanding Section 6(c)(i), a Supporting Noteholder may Transfer
any FES Claim to an entity that is acting in its capacity as a Qualified
Marketmaker (as defined herein) (a “Qualified Transfer”) without the requirement
that the Qualified Marketmaker be or become a Supporting Noteholder, provided
that such Qualified Transfer shall only be valid if the Qualified Marketmaker
subsequently Transfers all right, title and interest in such FES Claim to a
Transferee that is a Supporting Noteholder (or becomes a Supporting Noteholder
at the time of the Transfer pursuant to a Transferee Joinder Agreement). For
purposes hereof, a “Qualified Marketmaker” shall mean an entity that (A) holds
itself out to the market as standing ready in the ordinary course of its
business to purchase from customers and sell to customers FES Claims (including
debt securities or other debt) or enter with customers into long and short
positions in Claims against the FES Parties (including debt securities or other
debt), in its capacity as a dealer or market maker in such Claims and (B) is in
fact regularly in the business of making a market in FES Claims against issuers
or borrowers (including debt securities or other debt).
(d)    Additional Claims. This Agreement shall in no way be construed to
preclude the Supporting Noteholders from acquiring additional FES Claims, and
each Supporting Noteholder agrees that if any Supporting Noteholder acquires
additional FES Claims then such




6



--------------------------------------------------------------------------------

        


Claims shall be subject to this Agreement (including the obligations of the
Supporting Noteholders under this Section 6).
(e)    Several Not Joint. The agreements of the Supporting Noteholders in this
Section 6 shall be solely on such Supporting Noteholder’s own behalf and not on
behalf of any other Supporting Noteholders and shall be several and not joint.
7.Commitment of the FES Parties. For so long as this Agreement has not been
terminated in accordance with the terms hereof, each FES Party, jointly and
severally, agrees, that such FES Party shall:
(a)    take reasonably necessary and proper actions and use reasonable best
efforts to: (i) obtain orders of the Bankruptcy Court in respect of the
Restructuring, including obtaining entry of the Cash Collateral Order and
Confirmation Order; (ii) timely file a formal written response in opposition to
any objection filed with the Bankruptcy Court by any person with respect to
entry of the Cash Collateral Order and Confirmation Order; (iii) support and
consummate the Restructuring in accordance with this Agreement, including the
good faith negotiation, preparation and filing within the time frame provided
herein or in the Definitive Documents; (iv) execute and deliver any other
required agreements to effectuate and consummate the Restructuring; and (v)
operate its business in the ordinary course, taking into account the
Restructuring;
(b)    provide reasonably prompt written notice (in accordance with Section 31
hereof) to the Supporting Noteholders between the Agreement Effective Date and
the Effective Date of (i) the occurrence, or failure to occur, of any event of
which the FES Parties has actual knowledge which occurrence or failure would be
likely to cause (A) any covenant of any FES Party contained in this Agreement
not to be satisfied in any material respect or (B) any condition precedent
contained in the Plan not to timely occur or become impossible to satisfy,
(ii) receipt of any notice from any third party alleging that the consent of
such party is or may be required in connection with the transactions
contemplated by the Restructuring, (iii) receipt of any notice from any
governmental unit with jurisdiction in connection with this Agreement or the
transactions contemplated by the Restructuring, (iv) receipt of any notice of
any proceeding commenced, or, to the actual knowledge of the FES Parties,
threatened against the FES Parties, relating to or involving or otherwise
affecting in any material respect the transactions contemplated by the
Restructuring, and (v) any failure of the FES Parties to comply, in any material
respect, with or satisfy any covenant, condition or agreement to be complied
with or satisfied by it hereunder;
(c)    act in good faith and use reasonable best efforts to support and complete
successfully the Solicitation in accordance with the terms of this Agreement;
(d)    use reasonable best efforts to meet the milestones set forth in Section
8(a) of this Agreement;




7



--------------------------------------------------------------------------------

        


(e)    not amend or modify, or file a pleading seeking authority to amend or
modify, the Definitive Documents or the Restructuring in a manner that is
materially inconsistent with this Agreement;
(f)    timely file a formal objection to any motion filed with the Bankruptcy
Court seeking the entry of an order modifying or terminating the FES Parties’
exclusive right to file and/or solicit acceptances of a plan of reorganization,
directing the appointment of an examiner with expanded powers or a trustee,
converting the Chapter 11 Cases to cases under chapter 7 of the Bankruptcy Code,
dismissing the Chapter 11 Cases or for relief that (i) is inconsistent with this
Agreement in any material respect or (ii) would, or would reasonably be expected
to, frustrate the purposes of this Agreement, including by preventing the
consummation of the Restructuring;
(g)    use reasonable best efforts to obtain any and all required regulatory
approvals and third-party approvals of the Restructuring;
(h)    not take any actions inconsistent with, or that are intended or
reasonably likely to interfere with, this Agreement, the Plan and the
Restructuring;
(i)    not directly or indirectly seek or solicit any discussions relating to,
or enter into any agreements relating to, any alternative proposal other than
the Restructuring, nor shall any FES Party solicit or direct any person or
entity to undertake any of the foregoing;
(j)    provide draft copies of all material motions or applications and other
documents (including among others all “first day” and “second day” motions and
orders, the Plan, the Disclosure Statement, the Solicitation Materials and any
proposed amended version of the Plan or the Disclosure Statement, the
Confirmation Order that any FES Party intends to file with the Bankruptcy Court
to the Supporting Noteholders and Fried Frank, at least five (5) Business Days
prior to the date when the applicable FES Party intends to file any such
pleading or other document (provided, that if delivery of such motions, orders
or materials (other than the Plan, the Disclosure Statement, the Solicitation
Materials and the Confirmation Order) at least five (5) Business Days in advance
is not reasonably practicable, such motion, order or material shall be delivered
as soon as reasonably practicable prior to filing, but in no event later than
three (3) Business Days in advance of any filing thereof) and shall consult in
good faith with such counsel regarding the form and substance of any such
proposed filing with the Bankruptcy Court;
(k)    support and take all actions that are necessary and appropriate to
facilitate approval of the Disclosure Statement, confirmation of the Plan and
consummation of the Restructuring in accordance with, and within the time frames
contemplated by, this Agreement (including within the deadlines set forth in
Section 8(a));
(l)    pay the reasonable and documented fees and expenses of the Backstop
Parties in the manner, and to the extent, provided for in the Backstop
Agreement;




8



--------------------------------------------------------------------------------

        


(m)    use good faith efforts to negotiate and document the Definitive Documents
and take such actions it deems reasonable and appropriate to obtain Bankruptcy
Court approval of the Restructuring; and
(n)    execute and deliver any agreements reasonably required to effectuate and
consummate the Restructuring.
8.Termination.
(a)    Supporting Noteholder Termination. This Agreement shall automatically
terminate one (1) Business Day following the delivery of written notice from the
Required Supporting Noteholders to the other Parties (in accordance with Section
31), at any time after and during the continuance of any of the following:
(i)    Notwithstanding Section 6(a)(iv), the occurrence of any default or event
of default under the Indenture (other than under sections 4.23(d), 6.01(1),
6.01(8) or 6.01(9) of the Indenture, and any default or event of default
resulting from the delay in the delivery of the officer’s certificate required
under section 4.06(b) of the Indenture for any default or event of default under
sections 4.23(d), 6.01(1), 6.01(8) or 6.01(9) of the Indenture) or the Loan
Agreement (other than any default or event of default under sections 10.6 and
10.8 of the Loan Agreement);
(ii)    the FES Parties shall have failed to commence the Solicitation on or
before December 22, 2016;
(iii)    the Petition Date shall not have occurred on or before January 23,
2017;
(iv)    the FES Parties shall have failed to file the Plan and the Disclosure
Statement on the Petition Date or within one (1) Business Day thereafter;
(v)    the Bankruptcy Court declines to approve the Restructuring Support
Agreement and/or the Backstop Agreement at or before the time of entry of the
Confirmation Order;
(vi)    the Disclosure Statement shall not have been approved by the Bankruptcy
Court and the Confirmation Order shall not been entered by the Bankruptcy Court
on or before March 9, 2017;
(vii)    the Definitive Documents are not in form and substance reasonably
acceptable to the Required Supporting Noteholders on or prior to the
commencement of the Confirmation Hearing;
(viii)    the FES Parties shall have withdrawn the Plan without the consent of
the Required Supporting Noteholders;
(ix)    the FES Parties file, propound or otherwise support any plan of
reorganization or restructuring transaction other than the Plan;




9



--------------------------------------------------------------------------------

        


(x)    any FES Party files any motion or application seeking authority to sell
all or a material portion of its assets;
(xi)    the termination of the consensual use of cash collateral as provided in
the Cash Collateral Order;
(xii)    termination of the Backstop Agreement;
(xiii)    the amendment, modification of, or the filing of a pleading seeking to
amend or modify, the Plan, the Disclosure Statement or any Definitive Documents,
by the FES Parties, which amendment, modification or filing is materially
inconsistent with this Agreement or the Definitive Documents in a manner that is
not reasonably acceptable to the Required Supporting Noteholders, provided, that
amendments or modifications to the Plan, the Disclosure Statement and the
Confirmation Order must be acceptable to the Required Supporting Noteholders in
their sole discretion;
(xiv)    the filing by the FES Parties of any motion or other request for relief
seeking (A) voluntary dismissal of any of the Chapter 11 Cases, (B) conversion
of any of the Chapter 11 Cases to chapter 7 of the Bankruptcy Code, or (C)
appointment of a trustee or an examiner with expanded powers pursuant to section
1104 of the Bankruptcy Code in any of the Chapter 11 Cases;
(xv)    the entry of an order by the Bankruptcy Court or any other court with
appropriate jurisdiction (A) dismissing any of the Chapter 11 Cases, (B)
converting any of the Chapter 11 Cases to a case under chapter 7 of the
Bankruptcy Code, (C) appointing a trustee or an examiner with expanded powers
pursuant to section 1104 of the Bankruptcy Code with respect to any of the
Chapter 11 Cases, (D) making a finding of fraud, dishonesty, or material
misconduct by any officer or director of the FES Parties or (E) that would have
the effect of prohibiting consummation of the Restructuring;
(xvi)    the Bankruptcy Court entering an order avoiding, disallowing,
subordinating or recharacterizing any Claim, lien, or interest held by any
Supporting Noteholder arising under the Indenture;
(xvii)    a material breach by any of the FES Parties of any of the commitments,
representations, warranties, or covenants of the FES Parties under this
Agreement or the Definitive Documents, and any such breach by the FES Parties is
not cured within five (5) Business Days after receipt of written notice and
opportunity to cure, if such breach is curable, from the Required Supporting
Noteholders;
(xviii)    any court of competent jurisdiction or other competent governmental
or regulatory authority shall have issued an order making illegal or otherwise
restricting, preventing, or prohibiting the Restructuring in a manner that
cannot be reasonably remedied by the FES Parties or the Supporting Noteholders;
(xix)    the Effective Date shall not have occurred by the Outside Date;




10



--------------------------------------------------------------------------------

        


(xx)    the exclusive right of the FES Parties to file and solicit a chapter 11
plan pursuant to section 1121 of the Bankruptcy Code shall have terminated; or
(xxi)    the filing of any motion or pleading by any of the FES Parties in the
Chapter 11 Cases that is materially inconsistent with the terms and conditions
of this Agreement or the Definitive Documents in a manner that is not reasonably
acceptable to the Required Supporting Noteholders.
(b)    FES Parties Termination. This Agreement shall automatically terminate one
(1) Business Day following the delivery of written notice from the FES Parties
to the other Parties (in accordance with Section 31), at any time after and
during the continuance of any of the following:
(i)    a material breach by any of the Supporting Noteholders of their
obligations under this Agreement or the Definitive Documents, and any such
breach by the Supporting Noteholders is not cured within five (5) Business Days
after receipt of written notice and opportunity to cure, if such breach is
curable, from the FES Parties, but only if the non-breaching Supporting
Noteholders own less than 66.67% of the outstanding principal amount of the
Notes;
(ii)    any court of competent jurisdiction or other competent governmental or
regulatory authority shall have issued an order making illegal or otherwise
restricting, preventing, or prohibiting the Restructuring in a manner that
cannot be reasonably remedied by the FES Parties or the Supporting Noteholders;
(iii)    the Effective Date shall not have occurred by the Outside Date; or
(iv)    the filing of any motion or pleading by any of the Supporting
Noteholders in the Chapter 11 Cases that is materially inconsistent with the
terms and conditions of this Agreement or the Definitive Documents in a manner
that is not reasonably acceptable to the FES Parties.
(c)    Mutual Termination. This Agreement may be terminated by mutual written
agreement of the FES Parties and the Required Supporting Noteholders upon the
receipt of written notice delivered in accordance with Section 31.
(d)    Individual Supporting Noteholder Termination. At 11:59 p.m. prevailing
Eastern Time on the date that is 365 days after the Agreement Effective Date,
each Supporting Noteholder may terminate this Agreement, solely as to such
terminating Supporting Noteholder, by written notice to the FES Parties.
(e)    Termination Upon Completion of the Restructuring. This Agreement shall
terminate automatically upon the Effective Date.
(f)    Effect of Termination. No Party may terminate this Agreement if such
Party failed to perform or comply in all material respects with the terms and
conditions of this




11



--------------------------------------------------------------------------------

        


Agreement, and such failure to perform or comply caused, or resulted in, the
occurrence of one or more acts that would otherwise permit termination by such
Party as are specified herein. The date on which termination of this Agreement
as to a Party is effective in accordance with Section 8 shall be referred to as
an “Agreement Termination Date.” Other than Section 16, Section 20, Section 24,
Section 26, Section 27, Section 28, Section 29, Section 30, Section 33 and
Section 36, which shall survive termination of this Agreement, upon the
termination of this Agreement in accordance with this Section 8, this Agreement
shall become void and of no further force or effect with respect to any Party,
and (i) except as otherwise provided in this Agreement, each Party shall be (A)
immediately released from its respective liabilities, obligations, commitments,
undertakings and agreements under or related to this Agreement, (B) have no
further rights, benefits or privileges hereunder, and (C) have all the rights
and remedies that it would have had and shall be entitled to take all actions,
whether with respect to the Restructuring or otherwise, that it would have been
entitled to take had it not entered into this Agreement; provided that in no
event shall any such termination relieve a Party from liability for its breach
or non-performance of its obligations hereunder prior to the date of such
termination, and (ii) the FES Parties shall immediately and without further
notice withdraw the Plan and the Plan shall automatically be withdrawn and of no
further force and effect. Upon any such termination of this Agreement, any and
all consents and ballots tendered by the Supporting Noteholders prior to such
termination shall be deemed, for all purposes, automatically null and void ab
initio, shall not be considered or otherwise used in any manner by the Parties
in connection with the Plan, this Agreement or otherwise, and such consents or
ballots may be changed or resubmitted regardless of whether the applicable
voting deadline has passed (without the need to seek a court order or consent
from the FES Parties allowing such change or resubmission), and the FES Parties
shall not oppose any such change or resubmission.
9.Ownership of Claims. Each of the Supporting Noteholders represents and
warrants (severally and not jointly) that:
(a)    as of the date of this Agreement, it is the beneficial owner of the
principal amount of the FES Claims in connection with the Indenture, or is the
nominee, investment manager or advisor for beneficial holders of such FES
Claims, on such Supporting Noteholder’s signature page to this Agreement
(collectively, the “Noteholder Claims”); provided, that, such signature pages to
this Agreement shall be disclosed only to the FES Parties and their legal
counsel and financial advisors and the FES Parties agree (and agree to cause
their legal counsel and financial advisors to maintain the confidentiality of
such information) that, except for such disclosure as may be required by an
order of the Bankruptcy Court in connection with the Chapter 11 Cases, such
information shall be kept confidential in accordance with Section 33, and
without limiting the foregoing, only redacted signature pages shall be filed
with the Bankruptcy Court;
(b)    each nominee, investment manager or advisor acting on behalf of
beneficial holders of the Notes represents and warrants to the FES Parties and
the other Supporting Noteholders that it has the legal authority to so act and
to bind the applicable beneficial holder; and




12



--------------------------------------------------------------------------------

        


(c)    other than pursuant to this Agreement, such Noteholder Claims are free
and clear of any equity, option, proxy, voting restriction, right of first
refusal or other limitation on disposition of any kind, that might adversely
affect in any way such Supporting Noteholder’s performance of its obligations
contained in this Agreement at the time such obligations are required to be
performed.
10.Claim Resolution Matters. Prior to the entry of the Confirmation Order, the
FES Parties may enter into agreements with holders of Claims against the FES
Parties (other than the Supporting Noteholders) relating to the allowance,
estimation, validity, extent or priority of such claims, or the treatment and
classification of such claims under the Plan with the consent of the Required
Supporting Noteholders. Notwithstanding the foregoing, the FES Parties shall not
be required to obtain the consent of the Required Consenting Holders with
respect to payment of (a) any trade payables and employee benefits and
obligations which arise in the ordinary course of the FES Parties’ business, (b)
individual claims asserted in a liquidated amount of $100,000 or less, provided,
that, payment of claims in excess of $2 million in the aggregate shall require
the consent of the Required Supporting Noteholders, and (c) claims which the FES
Parties are authorized to resolve or pay pursuant to the terms of any applicable
first day order and such resolution or payment complies with the terms and
limitations, if any, imposed on the FES Parties by such applicable order,
provided, that in all cases, the FES Parties shall be required to obtain the
consent of the Required Supporting Noteholders with regards to any settlement of
claims with an affiliate of the FES Parties, the executive officers or directors
of the FES Parties, or an affiliate of the executive officers or directors of
the FES Parties.
11.Business Continuance; Access.
(a)    Except as contemplated by this Agreement or with the prior written
consent of the Required Supporting Noteholders, the FES Parties covenant and
agree that, between the Agreement Effective Date and the Effective Date, the FES
Parties shall operate their businesses in the ordinary course in a manner
consistent with past practice in all material respects (other than any changes
in operations (i) resulting from or relating to the filing or prosecution of the
Chapter 11 Cases or (ii) imposed by the Bankruptcy Court). Further, except as
expressly contemplated by this Agreement and except for changes resulting from
or relating to the filing and prosecution of the Chapter 11 Cases or imposed by
the Bankruptcy Court, the FES Parties will continue (A) using commercially
reasonable efforts to preserve the relationships with current customers,
distributors, suppliers, vendors and others having business dealings with the
FES Parties, including but not limited to the performance of all material
obligations under any executory contracts which have not been rejected and
compliance with historical billing practices, (B) maintaining and insuring their
physical assets, properties and facilities in the current working order,
condition and repair as of the date hereof (ordinary wear and tear excepted) and
maintaining all existing insurance on the foregoing consistent with past
practices, (C) not taking any action, or omitting to take any action, the intent
of which is to cause the termination of their current executive officers (other
than for cause) and (D) maintaining the FES Parties’ books and records on a
basis consistent with prior practice, including prior billing and collection
practices.




13



--------------------------------------------------------------------------------

        


(b)    Subject to the entry by any Supporting Noteholder and its advisors (each,
a “Representative”) into a confidentiality agreement reasonably acceptable to
the FES Parties (provided, that, the FES Parties acknowledge and agree that the
existing confidentiality agreements between the Supporting Noteholders, its
advisors and the FES Parties are acceptable), at the reasonable request and upon
reasonable notice of one or more such Supporting Noteholders or advisors, the
FES Parties agree to respond to reasonable information requests from such
Supporting Noteholders and their Representatives (each of whom shall be bound by
a confidentiality agreement in favor of the FES Parties), and provide reasonable
access to the FES Parties’ senior management personnel regarding the FES
Parties’ business, the Chapter 11 Cases, and the general status of ongoing
operations, during normal business hours and at other reasonable times in a
manner that does not unreasonably interfere with the normal business operations
of the FES Parties.
12.Representations.
(a)    Each Party represents to each other Party that, as of the date of this
Agreement:
(i)    such Party is duly organized, validly existing, and in good standing
under the laws of the jurisdiction of its organization, and has all requisite
corporate, partnership, or limited liability company power and authority to
enter into this Agreement and to carry out the transactions contemplated by, and
perform its respective obligations under, this Agreement;
(ii)    the execution, delivery and performance of this Agreement by such Party
does not and shall not (A) violate any provision of law, rule or regulation
applicable to it or any of its subsidiaries or its organizational documents or
those of any of its subsidiaries (B) conflict with its organizational documents
or (C) except for typical bankruptcy and reorganization-type default and notice
provisions, conflict with, result in a breach of or constitute (with due notice
or lapse of time or both) a default under any material contractual obligations
to which it or any of its subsidiaries is a party;
(iii)    the execution, delivery and performance by it of this Agreement, or
effectuation of the Restructuring, does not and shall not require any
registration or filing with, consent or approval of, or notice to, or other
action to, with or by, any federal, state or other governmental authority or
regulatory body, except such filing as may be necessary and/or required for
disclosure by the Securities and Exchange Commission or pursuant to state
securities or “blue sky” laws, and the approval, if necessary, by the Bankruptcy
Court of the FES Parties’ authority to enter into and implement this Agreement;
and
(iv)    subject to the provisions of sections 1125 and 1126 of the Bankruptcy
Code, this Agreement is the legally valid and binding obligation of such Party,
enforceable against it in accordance with its terms, except as enforcement may
be limited by bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance,




14



--------------------------------------------------------------------------------

        


fraudulent transfer or other similar laws, both foreign and domestic, relating
to or limiting creditors’ rights generally or by equitable principles relating
to enforceability.
13.Further Assurances. Subject to the other terms of this Agreement, the Parties
agree to execute and deliver such other instruments and perform such acts, in
addition to the matters herein specified, as may be reasonably appropriate or
necessary, or as may be required by order of the Bankruptcy Court, from time to
time, to effectuate the Restructuring.
14.Complete Agreement. The Agreement (including any exhibits or schedules hereto
including as actually executed) and the other agreements named herein constitute
the entire agreement of the Parties with respect to the subject matter hereof,
and cancel, merge and supersede all other prior or contemporaneous oral or
written agreements, understandings, representations and warranties both written
and oral, among the Parties, with respect to the subject matter hereof. Each
Party hereto agrees that, except for the representations and warranties
contained in this Agreement, none of the Parties make any other representations
or warranties, and each Party hereby disclaims any other representation or
warranties, express or implied, or as to the accuracy or completeness of any
information, made by, or made available by, itself or any of its
representatives, with respect to, or in connection with, the negotiation,
execution or delivery of this Agreement or the transactions contemplated by this
Agreement, notwithstanding the delivery or disclosure to the other or the
other’s representatives of any documentation or other information with respect
to any one or more of the foregoing.
15.Survival of Agreement. Each of the Parties acknowledges and agrees that this
Agreement is being executed in connection with negotiations concerning the
Restructuring and in contemplation of possible Chapter 11 Cases to be filed by
the FES Parties.
16.Federal Rule of Evidence 408. This Agreement and the Plan are part of a
proposed settlement of a dispute among the Parties. Regardless of whether or not
the transactions contemplated herein are consummated, or whether or not an
Agreement Termination Date has occurred, if applicable, subject to Section
6(a)(iv), which shall not survive the Agreement Termination Date, nothing shall
be construed herein as a waiver by any Party of any or all of such Party’s
rights or remedies and the Parties expressly reserve any and all of their
respective rights and remedies. Pursuant to Federal Rule of Evidence 408 and any
other applicable rules of evidence, this Agreement and all negotiations relating
hereto shall not be admissible into evidence in any proceeding other than a
proceeding to enforce its terms.
17.Impact of Appointment of Official Committee of Unsecured Creditors in the
Chapter 11 Cases. Notwithstanding anything herein to the contrary, if any
Supporting Noteholder is appointed to, and serves on, an official committee of
unsecured creditors in the Chapter 11 Cases, then the terms of this Agreement
shall not be construed to limit such Supporting Noteholder’s exercise (in its
discretion) of its fiduciary duties to any person arising from its service as a
member of such committee, and any such exercise (in the sole discretion of such
Supporting Noteholder) of such fiduciary duties, each in a manner consistent
with this Agreement in all material respects, shall not be deemed to constitute
a breach of the terms of this Agreement; provided, however, that, appointment of
a Supporting Noteholder as a member of




15



--------------------------------------------------------------------------------

        


any such committee shall not relieve such Supporting Noteholder of its
individual obligations to affirmatively support, and vote for, the Plan, on the
terms and conditions set forth herein.
18.FES Party Fiduciary Duties. Notwithstanding anything to the contrary herein,
nothing in this Agreement shall require the FES Parties or any of their
respective directors or officers (in such person’s capacity as a director or
officer) to take any action, or to refrain from taking any action, to the extent
that taking such action or refraining from taking such action would be
inconsistent with such person’s fiduciary obligations under applicable law.
19.Representation by Counsel. Each Party hereto acknowledges that it has been
represented by counsel (or had the opportunity to and waived its right to do so)
in connection with this Agreement and the transactions contemplated by this
Agreement. Accordingly, any rule of law or any legal decision that would provide
any Party hereto with a defense to the enforcement of the terms of this
Agreement against such Party based upon lack of legal counsel shall have no
application and is expressly waived. The provisions of this Agreement shall be
interpreted in a reasonable manner to effect the intent of the Parties hereto.
None of the Parties hereto shall have any term or provision construed against
such Party solely by reason of such Party having drafted the same.
20.Independent Due Diligence and Decision-Making. Each Supporting Noteholder
hereby confirms that its decision to execute this Agreement has been based upon
its independent investigation of the operations, businesses, financial and other
conditions and prospects of the FES Parties.
21.Counterparts. This Agreement may be executed in one or more counterparts,
each of which, when so executed, shall constitute the same instrument and the
counterparts may be delivered by facsimile transmission or by electronic mail in
portable document format (.pdf).
22.Amendments. Except as otherwise provided herein, this Agreement may not be
modified, amended or supplemented in any manner except in writing signed by (i)
the FES Parties and (ii) the Required Supporting Noteholders; provided, that
this Section 22 and Section 26 shall not be modified, amended or supplemented
without the prior written consent of each Party; provided, further that any
modification, amendment, or modification that is materially adverse to any
Supporting Noteholder shall require the prior written consent of each Supporting
Noteholder.
23.Headings. The headings of the sections, paragraphs and subsections of this
Agreement are inserted for convenience only and shall not affect the
interpretation hereof.
24.Relationship Among Parties. Notwithstanding anything herein to the contrary,
the duties and obligations of the Supporting Noteholders under this Agreement
shall be several, not joint. It is understood and agreed that any Supporting
Noteholder may trade in the debt or equity securities of the FES Parties without
the consent of the FES Parties or any Supporting Noteholder to the extent
permitted by the applicable confidentiality agreement entered into by such
Supporting Noteholder, subject to Section 6(c) of this Agreement. No Party
hereto shall have any responsibility for any such trading by any other entity by
virtue of this Agreement. No




16



--------------------------------------------------------------------------------

        


prior history, pattern or practice of sharing confidences among or between the
Parties hereto shall in any way affect or negate this understanding and
agreement.
25.Specific Performance. It is understood and agreed by the Parties that money
damages would be an insufficient remedy for any breach of this Agreement by any
Party and each non-breaching Party shall be entitled to specific performance and
injunctive or other equitable relief as a remedy of any such breach, including,
without limitation, an order of the Bankruptcy Court or other court of competent
jurisdiction requiring any Party to comply promptly with any of its obligations
hereunder; provided, however, that, each Party agrees to waive any requirement
for the securing or posting of a bond in connection with such remedy.
26.Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York, without regard to such
state’s choice of law provisions which would require the application of the law
of any other jurisdiction. By its execution and delivery of this Agreement, each
of the Parties irrevocably and unconditionally agrees for itself that any legal
action, suit or proceeding against it with respect to any matter arising under
or arising out of or in connection with this Agreement or for recognition or
enforcement of any judgment rendered in any such action, suit or proceeding, may
be brought in the United States District Court for the Southern District of New
York, and by execution and delivery of this Agreement, each of the Parties
irrevocably accepts and submits itself to the exclusive jurisdiction of such
court, generally and unconditionally, with respect to any such action, suit or
proceeding. Notwithstanding the foregoing consent to New York jurisdiction, if
the Chapter 11 Cases are commenced by the FES Parties, each Party agrees that
the Bankruptcy Court shall have exclusive jurisdiction of all matters arising
out of or in connection with this Agreement.
27.WAIVER OF TRIAL BY JURY. EACH PARTY HERETO ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHTS SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.
EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER, (B) EACH PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS
WAIVER, (C) EACH PARTY MAKES THIS WAIVER VOLUNTARILY, AND (D) EACH PARTY HAS
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 27.
28.Interpretation and Rules of Construction. This Agreement is the product of
negotiations among the Parties, and in the enforcement or interpretation hereof,
is to be




17



--------------------------------------------------------------------------------

        


interpreted in a neutral manner, and any presumption with regard to
interpretation for or against any Party by reason of that Party having drafted
or caused to be drafted this Agreement, or any portion hereof, shall not be
effective in regard to the interpretation hereof. The Parties were each
represented by counsel during the negotiations and drafting of this Agreement
and continue to be represented by counsel. In addition, this Agreement shall be
interpreted in accordance with section 102 of the Bankruptcy Code.
29.Tax Matters. The FES Parties shall not, without the prior written consent of
the Supporting Noteholders, take or fail to take any action, the taking or
failure to take of which has or will have material adverse tax consequences for
the FES Parties or holders of Noteholder Claims; the foregoing such actions
include, without limitation, (a) making any Tax election; (b) entering into any
contract with respect to Taxes; (c) extending the statute of limitations in
respect of any Taxes; or (d) settling any Tax claim or assessment.
30.Indemnification.
(a)    Whether or not the Restructuring is consummated or this Agreement is
terminated for any reason, the FES Parties (each individually, in such capacity,
the “Indemnifying Party”) shall indemnify and hold harmless the Supporting
Noteholders and their successors and assigns, their respective affiliates and
their affiliates’ respective officers, directors, managing directors, employees,
agents, members, partners, managers, advisors, controlling persons, attorneys,
investment bankers and financial advisors (each acting in such capacity, an
“Indemnified Person”) from and against any and all losses, claims, damages,
liabilities and reasonable fees and expenses, joint or several, to which any
such Indemnified Person may become subject to the extent arising out of or in
connection with (i) any third party claim, challenge, litigation, investigation
or proceeding with respect to this Agreement, the Chapter 11 Cases, the
Restructuring or the transactions contemplated hereby or thereby, or (ii) any
breach by the FES Parties of this Agreement and to reimburse such Indemnified
Persons for any reasonable legal or other reasonable out of pocket expenses as
they are incurred in connection with investigating, responding to or defending
any of the foregoing (subject to the limitation in the parenthetical proviso in
the second sentence of Section 30(b)); provided, that, the foregoing
indemnification will not, as to any Indemnified Person, apply to losses, claims,
damages, liabilities or expenses to the extent that they are finally judicially
determined to have resulted from any breach of this Agreement by such
Indemnified Person or bad faith, gross negligence or willful misconduct on the
part of such Indemnified Person. If for any reason the foregoing indemnification
is unavailable to any Indemnified Person or insufficient to hold it harmless,
then the Indemnifying Party shall contribute to the amount paid or payable by
such Indemnified Person as a result of such loss, claim, damage, liability or
expense in such proportion as is appropriate to reflect not only the relative
benefits received by the Indemnifying Party, on the one hand, and such
Indemnified Person, on the other hand, but also the relative fault of the
Indemnifying Party, on the one hand, and such Indemnified Person, on the other
hand, as well as any relevant equitable considerations.
(b)    Promptly after receipt by an Indemnified Person of notice of the
commencement of any claim, litigation, investigation or proceeding relating to
this Agreement,




18



--------------------------------------------------------------------------------

        


the Chapter 11 Cases, the Restructuring or any of the transactions contemplated
hereby or thereby (“Proceedings”), such Indemnified Person will, if a claim is
to be made hereunder against the Indemnifying Party in respect thereof, notify
the Indemnifying Party in writing of the commencement thereof; provided, that,
the omission so to notify the Indemnifying Party will not relieve it from any
liability that it may have hereunder except to the extent it has been materially
prejudiced by such failure. In case any such Proceedings are brought against any
Indemnified Person and it notifies the Indemnifying Party of the commencement
thereof, the Indemnifying Party will be entitled to participate therein, and, to
the extent that it may elect by written notice delivered to such Indemnified
Person, to assume the defense thereof, with counsel reasonably satisfactory to
such Indemnified Person; provided that if the defendants in any such Proceedings
include both such Indemnified Person and the Indemnifying Party and such
Indemnified Person shall have reasonably concluded that there may be legal
defenses available to it that are different from or additional to those
available to the Indemnifying Party, such Indemnified Persons shall have the
right to select separate counsel to assert such legal defenses and to otherwise
participate in the defense of such Proceedings (provided, that, the FES Parties
shall not be responsible for any legal fees or expenses related to more than one
such separate counsel) on behalf of such Indemnified Person. Upon receipt of
notice from the Indemnifying Party to such Indemnified Person of its election so
to assume the defense of such Proceedings and approval by such Indemnified
Person of counsel, the Indemnifying Party shall not be liable to such
Indemnified Person for expenses incurred by such Indemnified Person in
connection with the defense thereof (other than reasonable costs of
investigation) unless (i) such Indemnified Person shall have employed separate
counsel in connection with the assertion of legal defenses in accordance with
the proviso to the next preceding sentence (it being understood, however, that
the Indemnifying Party shall not be liable for the expenses of more than one
separate counsel representing the Indemnified Persons who are parties to such
Proceedings), (ii) the Indemnifying Party shall not have employed counsel
reasonably satisfactory to such Indemnified Person to represent such Indemnified
Person within a reasonable time after notice of commencement of the Proceedings
or (iii) the Indemnifying Party shall have authorized in writing the employment
of counsel for such Indemnified Person.
(c)    The Indemnifying Party shall not be liable for any settlement of any
Proceedings effected without its written consent (which consent shall not be
unreasonably withheld or delayed). If any settlement of any Proceeding is
consummated with the written consent of the Indemnifying Party or if there is a
final judgment for the plaintiff in any such Proceedings, the Indemnifying Party
agrees to indemnify and hold harmless each Indemnified Person from and against
any and all losses, claims, damages, liabilities and expenses by reason of such
settlement or judgment in accordance with, and subject to the limitations of,
the provisions of this Section 30. The Indemnifying Party shall not, without the
prior written consent of an Indemnified Person (which consent shall not be
unreasonably withheld or delayed), effect any settlement of any pending or
threatened Proceedings in respect of which indemnity has been sought hereunder
by such Indemnified Person unless such settlement (i) includes an unconditional
release of such Indemnified Person in form and substance reasonably satisfactory
to such Indemnified Person from all liability on the claims that are the subject
matter of such Proceedings and (ii) does not include any statement as to or any
admission of fault, culpability or a failure to act by or on behalf of any
Indemnified Person.




19



--------------------------------------------------------------------------------

        


31.Notices. All notices, requests and other communications hereunder must be in
writing and will be deemed to have been duly given only if delivered personally,
by email, courier, by facsimile transmission or mailed (first class postage
prepaid) to the parties at the following addresses, emails or facsimile numbers:




20



--------------------------------------------------------------------------------

        




If to the FES Parties:
Forbes Energy Services Ltd.
3000 South Business Highway 28
Alice, TX 78333
Telephone: (361) 664-0549
Facsimile: (361) 664-0599
Attention: L. Melvin Cooper
with a copy to (which shall not constitute notice):
Pachulski Stang Ziehl & Jones LLP
10100 Santa Monica Boulevard, 13th Floor
Los Angeles, California 90067-4100
Telephone: (310) 277-6910
Facsimile: (310) 201-0760
Attention: Richard M. Pachulski, Esq.
    Ira D. Kharasch, Esq.
If to the Supporting Noteholders:
To each Supporting Noteholder at the address identified on the respective
signature page hereto
with a copy to (which shall not constitute notice):
Fried, Frank, Harris, Shriver & Jacobson LLP
One New York Plaza
New York, New York 10004
Telephone: (212) 859-8000
Facsimile: (212) 859-4000
Attention: Brad Eric Scheler, Esq.
Matthew Roose, Esq.
All notices, requests and other communications required or permitted to be given
under the provisions of this Agreement shall be deemed to have been given on the
earlier of (i) the date sent by facsimile or electronic mail if sent on a
Business Day before 5:00 p.m. local time of the recipient, and if not then on
the next Business Day immediately thereafter, (ii) the date of personal
delivery, (iii) at the close of business on the third Business Day following the
day when placed in the mail, or (iv) the date set forth in the records of the
commercial delivery service or on the return receipt.
32.No Third-Party Beneficiaries. The terms and provisions of this Agreement are
intended solely for the benefit of the Parties hereto and their respective
successors and permitted




21



--------------------------------------------------------------------------------

        


assigns, and it is not the intention of the Parties to confer third-party
beneficiary rights upon any other Person.
33.Public Disclosure. The FES Parties shall not (and shall cause each of its
legal and financial advisors to not) (a) use the name of any Supporting
Noteholder in any press release without such Supporting Noteholder’s prior
written consent or (b) disclose to any Person other than legal and financial
advisors to the FES Parties (i) the principal amount or percentage of any
Noteholder Claims held by any Supporting Noteholder or file such information
with the Bankruptcy Court or any court of competent jurisdiction or (ii) the
identity of any Supporting Noteholder without such Supporting Noteholder’s prior
written consent except as required by Bankruptcy Court order or other applicable
law; provided, however, that, the FES Parties shall be permitted to disclose at
any time the aggregate principal amount of and aggregate percentage of
Noteholder Claims held by Supporting Noteholders and the contents of this
Agreement, but not the principal amount of any Noteholder Claims held by any
Supporting Noteholder in the Plan, the Disclosure Statement, the Definitive
Documents and any filings by the FES Parties with the Bankruptcy Court or the
Securities and Exchange Commission or as required by law or regulation.
34.No Waiver of Participation and Preservation of Rights. This Agreement and the
Plan are part of a proposed settlement of disputes among the Parties. Without
limiting the foregoing sentence in any way, if the transactions contemplated by
this Agreement or otherwise set forth in the Plan are not consummated as
provided herein, (a) if an Agreement Termination Date occurs, or (b) if this
Agreement is otherwise terminated for any reason, the Parties each fully reserve
any and all of their respective rights, remedies, claims and interests.
35.[Reserved].
36.Transaction Expenses.
(a)    Subject to the professionals identified in Section 36(b) below providing
invoices (without limiting the right of such professionals to redact privileged,
confidential or sensitive information) to the FES Parties, whether or not the
Restructuring or any of the transactions contemplated hereby are consummated,
the FES Parties will reimburse or pay, as the case may be, all reasonable and
documented fees and out of pocket expenses of the Supporting Noteholders and
their professionals identified in Section 36(b) (i) incurred in connection with
this Agreement and the Restructuring and their participation in the Chapter 11
Cases through the earlier to occur of (A) an Agreement Termination Date and (B)
the Effective Date, and (ii) incurred in connection with the enforcement of any
rights of any Supporting Noteholder under this Agreement and any document or
instrument entered into in connection with this Agreement or the Restructuring
(such fees and expenses, collectively, “Transaction Expenses”).
(b)    The professionals for the Supporting Noteholders are (i) FTI Consulting,
Inc., financial advisor to the Supporting Noteholders and (ii) Fried Frank and
McKool Smith PC, the legal advisors to the Supporting Noteholders.




22



--------------------------------------------------------------------------------

        


(c)    The obligations of the FES Parties under this Section 36 are in addition
to, and do not limit, their obligations to provide indemnification to each
Indemnified Person pursuant to Section 30.
(d)    The FES Parties’ agreement to reimburse or pay, as the case may be, the
Transaction Expenses is an integral part of the transactions contemplated by
this Agreement and, without such agreement, the Supporting Noteholders would not
have entered into this Agreement, and upon entry of the Confirmation Order, the
Transaction Expenses shall constitute an administrative expense of the FES
Parties under sections 503(b) and 507 of the Bankruptcy Code.
37.No Solicitation. This Agreement is not intended to be, and each signatory to
this Agreement acknowledges that this Agreement is not (a) an offer for the
purchase, sale, exchange, hypothecation, or other transfer of securities for
purposes of the Securities Act and the Securities Exchange Act of 1934, or (b) a
solicitation of votes for the acceptance of a chapter 11 plan of reorganization
(including the Plan) for the purposes of sections 1125 and 1126 of the
Bankruptcy Code or otherwise. Solicitation of acceptance of the Restructuring
will not be solicited from any holder of Notes until such holder has received
the disclosures required under or otherwise in compliance with applicable law.
38.Remedies Cumulative. All rights, powers, and remedies provided under this
Agreement or otherwise available in respect hereof at law or in equity shall be
cumulative and not alternative, and the exercise of any right, power, or remedy
thereof by any Party shall not preclude the simultaneous or later exercise of
any other such right, power, or remedy by such Party.


[Remainder of page intentionally left blank]




23



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed and delivered on the date first written above.


ISSUER:
FORBES ENERGY SERVICES LTD.
By:    ____/s/ L. Melvin Cooper__________
Name: L. Melvin Cooper    
Title: SVP & CFO        


GUARANTORS:
FORBES ENERGY SERVICES LLC
By:    ____/s/ L. Melvin Cooper__________
Name: L. Melvin Cooper    
Title: SVP & CFO    
TX ENERGY SERVICES, LLC
By:    ____/s/ L. Melvin Cooper__________
Name: L. Melvin Cooper    
Title: SVP & CFO    
C.C. FORBES, LLC
By:    ____/s/ L. Melvin Cooper__________
Name: L. Melvin Cooper    
Title: SVP & CFO    
FORBES ENERGY INTERNATIONAL, LLC
By:    ____/s/ L. Melvin Cooper__________
Name: L. Melvin Cooper    
Title: SVP & CFO    






[Signature Page to Restructuring Support Agreement (Forbes Energy Services)]




--------------------------------------------------------------------------------

        


SUPPORTING NOTEHOLDERS:
ASCRIBE III INVESTMENTS LLC
(on behalf of itself and certain funds)
By:    ____/s/ Lawrence First_____________
Name: Lawrence First    
Title: Chief Investment Officer        
Aggregate Principal Amount of Notes Beneficially Owned:
ASCRIBE II INVESTMENTS LLC
(on behalf of itself and certain funds)
By:    ____/s/ Lawrence First_____________
Name: Lawrence First    
Title: Chief Investment Officer        
Aggregate Principal Amount of Notes Beneficially Owned:
GATEWAY SECURITIES HOLDINGS, LLC
By: Solace Capital Partners, L.P., its Manager
By:    ____/s/ Naeem Arastu______________
Name: Naeem Arastu    
Title: Senior Vice President
Aggregate Principal Amount of Notes Beneficially Owned:












[Signature Page to Restructuring Support Agreement (Forbes Energy Services)]




--------------------------------------------------------------------------------

        


COURAGE CREDIT OPPORTUNITIES OFFSHORE MASTER FUND III, L.P.
By:    ____/s/ Thomas G. Milne____________
Name: Thomas G. Milne    
Title: President, Courage Capital Management, LLC    
Aggregate Principal Amount of Notes Beneficially Owned:
COURAGE CREDIT OPPORTUNITIES ONSHORE FUND III, L.P.
By:    ____/s/ Thomas G. Milne____________
Name: Thomas G. Milne    
Title: President, Courage Capital Management, LLC    
Aggregate Principal Amount of Notes Beneficially Owned:
PACIFIC INVESTMENT MANAGEMENT COMPANY LLC, as investment manager for various
funds and accounts
By:    ____/s/ Alfred Murata_____________
Name: Alfred Murata    
Title: Managing Director    
Aggregate Principal Amount of Notes Beneficially Owned:
JLP CREDIT OPPORTUNITY MASTER FUND LTD
By:    ____/s/ Jeffery Peskind_____________
Name: Jeffrey Peskind    
Title: CEO, Phoenix Investment Adviser LLC, Investment Manager
Aggregate Principal Amount of Notes Beneficially Owned:


[Signature Page to Restructuring Support Agreement (Forbes Energy Services)]




--------------------------------------------------------------------------------

        


JLP CREDIT OPPORTUNITY IDF SERIES INTERESTS OF THE SALI MULTI-SERIES FUND, L.P.
By:    ____/s/ Jeffery Peskind_____________
Name: Jeffrey Peskind    
Title: CEO, Phoenix Investment Adviser LLC, Investment Subadviser    
Aggregate Principal Amount of Notes Beneficially Owned:
MERCER QIF FUND PLC - MERCER INVESTMENT FUND 1
By:    ____/s/ Jeffery Peskind_____________
Name: Jeffrey Peskind    
Title: CEO, Phoenix Investment Adviser LLC, Investment Sub-Investment
Manager    
Aggregate Principal Amount of Notes Beneficially Owned:
























[Signature Page to Restructuring Support Agreement (Forbes Energy Services)]




--------------------------------------------------------------------------------






EXHIBIT A
The Plan










--------------------------------------------------------------------------------






EXHIBIT B
Cash Collateral Order
(without exhibits)




--------------------------------------------------------------------------------






IN THE UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF TEXAS
CORPUS CHRISTI DIVISION


In re:


FORBES ENERGY SERVICES LTD., et al.,1


   Debtors.
§
§
§
§
§
§


Chapter 11


Case No. 17-_____ (___)


Jointly Administered





INTERIM ORDER ON DEBTORS' MOTION FOR ORDER
AUTHORIZING USE OF CASH COLLATERAL
AND NOTICE OF FURTHER HEARING


This matter came before the Court for hearings on _____________, 2017 (the
"Hearing"), on Debtors' Expedited Motion for Authority to Use Cash Collateral,
Granting Adequate Protection to the Pre-Petition Agent, and Scheduling a Final
Hearing Pursuant to Bankruptcy Rule 4001 [Docket No. ] (the "Cash Collateral
Motion") filed on ______________, 2017, by the Debtors, requesting authority to
use Cash Collateral (as defined below) pursuant to section 363 of Title 11 of
the United States Code, 11 U.S.C. § 101 et seq. (the "Bankruptcy Code") and
Rules 4001(b) and (d) of the Federal Rules of Bankruptcy Procedure (the
"Bankruptcy Rules"), and to provide adequate protection to Regions Bank
("Regions"), in its capacity as agent (in such capacity, together with its
successors in such capacity, the "Agent") for itself and certain other financial
institutions (collectively, with their respective successors and assigns,
"Secured Parties"), under that certain Loan and Security Agreement dated
September 9, 2011, among the Debtors, Agent, the lenders party thereto from time
to time and certain other Secured Parties (as at any time amended or modified,
and together with all exhibits, schedules and joinders thereto, the "Loan
Agreement"). For the avoidance of doubt, Secured Parties shall include all
“Secured Parties” (as such term is defined in




--------------------------------------------------------------------------------







etal1footnotea01.jpg [etal1footnotea01.jpg]




2



--------------------------------------------------------------------------------







the Loan Agreement), including Regions in its capacity as a Bank Product
Provider and as an Issuer (as such terms are defined in the Loan Agreement).
Based upon the Court's consideration of the Cash Collateral Motion and all
matters brought to the Court's attention at the hearings thereon, and after due
deliberation and consideration, the Court makes the following findings of fact
and conclusions of law applicable to the Debtors' use of Cash Collateral (to the
extent any findings of fact constitute conclusions of law, they are adopted as
such, and vice versa):
A.    Petition Date. On [_____________], 2017 (the "Petition Date"), each Debtor
filed with the Court a voluntary petition for relief under chapter 11 of the
Bankruptcy Code, thereby commencing with respect to such Debtor a chapter 11
case (each, a "Case," and collectively, the "Cases"). Each Debtor is continuing
to manage its properties and to operate its business as debtor-in-possession
pursuant to sections 1107 and 1108 of the Bankruptcy Code. No trustee or
examiner has been appointed. The Cases have been consolidated for procedural
purposes only and are being jointly administered.
B.    Pre-Petition Debt and Liens. Subject to Paragraph 7 of this Order, each
Debtor agrees and stipulates as follows:
(i)    Loan Documents. Pursuant to the Loan Agreement, the applicable Secured
Parties established a revolving credit and letter of credit facility in favor of
the Debtors. The Loan Agreement, together with each agreement, note, instrument,
guaranty, mortgage, fixture filing, deed of trust, financing statement, pledge,
assignment, and other document executed at any time in connection therewith, in
each case as the same has been amended or modified from time to time, are
hereinafter collectively referred to as the "Loan Documents."




3



--------------------------------------------------------------------------------







(ii)    Collateral. Pursuant to the Loan Documents, each Debtor granted to Agent
security interests in and liens upon (the "Pre-Petition Liens") all of each
Debtor's (a) accounts, payment intangibles, instruments and other rights to
receive payments of any Debtor (including without limitation the accounts),
whether now existing or hereafter arising or acquired, (b) related general
intangibles (including without limitation, contract rights and intellectual
property), chattel paper, documents, supporting obligations, letter-of-credit
rights, commercial tort claims set forth on Schedule 5.8(b) to the Loan
Agreement, remedies, guarantees and collateral evidencing, securing or otherwise
relating to or associated with the property in subpart (a) above, including
without limitation all rights of enforcement and collection, (c) commercial
lockboxes, government lockboxes and collection accounts, (d) funds received
thereby or deposited therein, and any checks or instruments from time to time
representing or evidencing the same, (e) deposit accounts, (f) documents, (g)
equipment and furniture, (h) fixtures, (i) general intangibles, (j) instruments,
(k) inventory, (l) investment property, (m) goods, (n) pledged equity interests,
(o) books and records of Debtors evidencing or relating to or associated with
any of the foregoing, (p) information and data compiled or derived by any Debtor
with respect to any of the foregoing (other than any such information and data
subject to legal restrictions of patient confidentiality), (q) all collections,
accessions, receipts and all proceeds of any and all of the foregoing and (r)
the Pledged Cash Collateral (as defined below) (all of the foregoing types and
items of personal property described in clauses (a) through (r) above being
collectively referred to as the "Pre-Petition Collateral"). In addition to, and
without limiting, the foregoing, pursuant to, among things, a second amended and
restated cash collateral letter agreement dated December [___], 2016, by and
among Debtors, Agent and Regions in its capacity as depository bank (as at any
time amended or modified, the “Cash Collateral Agreement”), Debtors granted to
Agent security interests in and liens upon all of the




4



--------------------------------------------------------------------------------







following (collectively, the “Pledged Cash Collateral”): (I) the deposit account
of Forbes Energy Services LLC, one of the Debtors, bearing an account number
ending in 6789 maintained with Regions (the “Pledged Cash Collateral Account”),
(II) all deposits or other remittances at any time made to and balances in the
Pledged Cash Collateral Account at any time, together with all cash, deposits,
credits, money orders, checks, drafts, wire transfer funds and sums from time to
time credited to or deposited or held in the Pledged Cash Collateral Account,
(III) any and all investments made at any time of any balances in the Pledged
Cash Collateral Account, whether made in other deposit accounts, time deposits
or otherwise, and (IV) any and all proceeds of any of the foregoing, in each
case whether now or hereafter existing or arising, including any distributions
from the foregoing and all interest earned in connection with the Pledged Cash
Collateral Account. The Debtors further stipulate that the Pre-Petition Liens
are properly perfected, unavoidable liens and security interests. As of the
Petition Date, the balance in the Pledged Cash Collateral Account is
[$27,562,702.56].
(iii)    Pre-Petition Debt. As of the Petition Date, the Debtors were jointly
and severally indebted and liable under the Loan Documents to the Secured
Parties for (a) outstanding revolver loans in the principal amount of
$15,000,000, (b) certain Bank Product Obligations (as such term is defined in
the Loan Agreement), including in connection with a purchasing card arrangement
extended by Regions to one or more Debtors, (c) reimbursement obligations in
respect of letters of credit issued by Regions in its capacity as “Issuer” under
the Loan Agreement with respect to letters of credit (which letters of credit
were, as of December 5, 2016, issued in an aggregate face amount of
$9,012,097.68), together with certain fees, expenses and other obligations due
in connection therewith pursuant to the Loan Documents, and (d) fees, expenses,
and other costs, reasonable attorneys' fees and charges, and all other
Obligations (as defined in the Loan Agreement) for which




5



--------------------------------------------------------------------------------







the Debtors are liable under the Loan Agreement (all of the foregoing, together
with all other Obligations at any time outstanding, being collectively referred
to as the "Pre-Petition Debt"). Each Debtor acknowledges and stipulates that the
Pre-Petition Debt is due and owing to the Secured Parties; the Pre-Petition Debt
constitutes the legal, valid and binding obligation of each Debtor, enforceable
in accordance with its terms; and none of the Pre-Petition Debt or any payments
made to any Secured Party or applied to the Pre-Petition Debt on or before the
Petition Date is subject to avoidance, subordination, recharacterization,
recovery, attack, offset, recoupment, counterclaim, or defense of any kind
pursuant to the Bankruptcy Code or applicable non-bankruptcy law.
(iv)Cash Collateral. Agent, for itself and on behalf of the other Secured
Parties, is entitled to adequate protection within the meaning of, and pursuant
to, sections 361 and 363 of the Bankruptcy Code as a condition to any Debtor's
use, sale, or other disposition of any Pre-Petition Collateral or any
Replacement Collateral (as defined below) or the cash proceeds of either (such
proceeds being collectively called "Cash Collateral"), regardless of whether
such cash proceeds were in existence on the Petition Date or were created,
acquired, or arose thereafter. Subject to the entry of this Order, Agent
consents to the Debtors' use of Cash Collateral on the terms and conditions set
forth in this Order.
(v)    Value. The Debtors acknowledge and stipulate that, as of the Petition
Date, the value of the collateral (whether valued using orderly liquidation or
going concern methodologies) granted in favor of Agent pursuant to the Loan
Documents, including Cash Collateral, exceeds the aggregate outstanding amount
of principal, interest, fees, and other charges (including letters of credit and
contingent obligations) comprising the Pre-Petition Debt.
C.    Need for Use of Cash Collateral. The Debtors assert that they require the
use of Cash Collateral to continue operating their businesses, including to make
payroll and to pay vendors and




6



--------------------------------------------------------------------------------







suppliers and other ordinary working capital expenses. The Debtors have
represented that serious and potentially irreparable harm to the Debtors, their
creditors, and their respective estates may occur absent authorization for the
use of the Cash Collateral.
D.    Service of Motion. The Debtors have certified that copies of the Motion
and notice of the Hearings have been served by electronic mail, telecopy
transmission, hand delivery, overnight courier or first class United States mail
upon the Office of the United States Trustee (the "United States Trustee"),
counsel for Agent, and the Debtors' thirty (30) largest unsecured creditors.
The Court finds that notice of the Motion, as it relates to this Order, is
sufficient for all purposes under the Bankruptcy Code and the Bankruptcy Rules,
including, without limitation, sections 102(1) and 363 of the Bankruptcy Code
and Bankruptcy Rule 4001(b) and (d).
E.    Finding Cause. Good cause has been shown for the entry of this Order, the
granting of adequate protection as set forth herein and authorization for the
Debtors to use Cash Collateral during the Interim Period (as defined below). The
Debtors' need for use of Cash Collateral is ongoing, immediate and critical.
Entry of this Order will preserve the assets of the Debtors' estates and their
value and is in the best interests of the Debtors, their creditors and the
Debtors' estates.
F.    Jurisdiction; Core Proceeding; Venue. This Court has jurisdiction to enter
this Order pursuant to 28 U.S.C. §§ 157(b) and 1334. Consideration of the Motion
constitutes a core proceeding, as defined in 28 U.S.C. § 157(b)(2). Venue for
this chapter 11 case and proceedings on the Motion is proper in this district
pursuant to 28 U.S.C. §§ 1408 and 1409.
G.    Adequate Protection. Agent, for itself and on behalf of the other Secured
Parties, has requested and is entitled to adequate protection of its interests
in the Pre-Petition Collateral under 11 U.S.C. §§ 361 and 363, as a condition to
use of any Cash Collateral.




7



--------------------------------------------------------------------------------









NOW, THEREFORE, IT IS HEREBY ORDERED, ADJUDGED AND DECREED, as follows:
1.    Grant of Motion; Authority to Use Cash Collateral.
(a)    Subject to all of the terms, conditions and limitations of this Order,
the Debtors shall be authorized to use Cash Collateral consisting of cash
proceeds of Collateral (but excluding any Pledged Cash Collateral) for Permitted
Purposes (as defined below) during the period (the "Interim Period") commencing
on the Petition Date, and ending on [__________ ___], 2017, unless and to the
extent extended by written agreement of the Debtors and Agent. Neither Agent’s
consent to use of Cash Collateral nor any Debtor's use of Cash Collateral shall
release, limit, impair or provide any defense to enforcement of any non-Debtor's
guaranty of payment or performance of any of the Pre-Petition Debt, and all such
guaranties shall remain in full force and effect and enforceable according to
their terms.
(b)    The term "Permitted Purposes" shall mean, with respect to any Debtor,
such Debtor's use of Cash Collateral owned by it in the ordinary course of such
Debtor's business solely for the purposes of supporting such Debtor's ongoing
working capital needs and in order to satisfy administrative expenses incurred
as part of the administration of the Cases, in each case to the extent, and only
for the specific purposes, and up to the amounts set forth in the budget
attached hereto as Exhibit A (as such budget may be amended or extended with the
written approval of Agent, the "Budget"); provided, however, that (A) the
Debtors may use Cash Collateral for disbursements totaling up to 115% of the
aggregate amount shown in the Budget tested on a cumulative basis during the
term of the Budget without violating the terms of this Order; (B) in no event
shall any Cash Collateral be used to pay (i) any pre-petition claim against the
Debtors other




8



--------------------------------------------------------------------------------







than amounts specifically approved by the Court after notice and hearing,
including payroll, payroll related taxes, employee benefits and “trust fund”
sales and use taxes to the extent of applicable line items in the Budget, and
adequate protection payments to Agent as authorized by the Court, or (ii) any
professional fees or expenses of any professionals retained by any Debtor, any
official committee of unsecured creditors appointed in the Cases (the
"Committee") or any other fiduciary appointed in the Cases to the extent such
fees or expenses are incurred in (x) objecting to or challenging the validity,
extent or priority of any of the Pre-Petition Liens, the amount or the validity
or allowance of any of the Pre-Petition Debt, or the validity or enforceability
of any of the Loan Documents, (y) challenging or appealing any aspect of this
Order or any final order entered on the Cash Collateral Motion (the "Final Cash
Collateral Order"), or (z) asserting any claim against any Secured Party,
including any claim under chapter 5 of the Bankruptcy Code; and (C) in no event
shall any Pledged Cash Collateral (which shall continue to be controlled by
Agent pursuant to the Cash Collateral Agreement) be used by Debtors, except
pursuant to the terms of the Cash Collateral Agreement.
2.    Collection of Accounts Receivable. The Debtors shall diligently attempt to
collect all of their pre-petition and post-petition accounts receivable and all
other rights to the payment of money and shall cause all such collections
remitted by its customers and other account obligors to be promptly deposited
into the Debtors' collection accounts. Nothing in this Order shall be construed
to require any Secured Party to extend credit or make available to the Debtors
any funds received by any Secured Party that are not good, collected funds at
such time. Regions shall be authorized to deduct from Cash Collateral amounts
sufficient to pay and to be used to pay reasonable and customary fees and
expenses associated with the wiring or other transfer of such funds. Until




9



--------------------------------------------------------------------------------







expended by the Debtors, all Cash Collateral shall remain subject to the liens
and claims of Agent under the Loan Documents and this Order.
3.    Suspension and Termination of Authority to Use Cash Collateral.
(a)    Suspension. The Debtors' authority to use Cash Collateral shall be
suspended (and the Debtors shall therefore not be authorized to use such Cash
Collateral for any purpose other than paying the Pre-Petition Debt) for so long
as any one or more of the following conditions exists: (i) any Debtor has failed
to discharge any duty or other obligation imposed upon it in this Order or has
otherwise violated any requirement or condition to the use of Cash Collateral
provided in this Order and such failure has not been cured or otherwise
remedied; (ii) there is pending any motion by any Debtor to dismiss or convert
any of the Cases to a case under chapter 7; (iii) that certain Restructuring
Support Agreement with certain noteholders dated December 21, 2016 (as amended
or modified on reasonable prior written notice to Agent, the “RSA”) is
terminated with respect to any party thereto; or (iv) any Debtor has failed to
discharge any duty or other obligation imposed upon it in the Cash Collateral
Agreement.
(b)    Disputes. On any date that Agent determines that the Debtors' authority
to use Cash Collateral has been suspended pursuant to subparagraph (a) above,
Agent or its counsel may file (using the Court’s CM/ECF filing system) a "Notice
of Suspension," in which the condition or conditions resulting in the suspension
of authority to use Cash Collateral shall be specified, and the Debtors shall
not be authorized to issue any checks, make any ACH transfers or otherwise
withdraw funds drawn on any depository account that contains any Cash
Collateral, but shall forthwith transfer funds in such accounts to Agent or to
an account under the control of Agent; provided, however, that if the Debtors in
good faith dispute that their authority to use Cash Collateral has been properly
suspended, the Debtors may file within three (3) business days after the filing
of a Notice of




10



--------------------------------------------------------------------------------







Suspension a notice of such dispute in which they must set forth the basis for
such dispute, any such dispute shall be resolved by the Court, and the Debtors
shall be authorized to continue to use Cash Collateral (but not any Pledged Cash
Collateral) until the Court resolves the dispute; provided, further, that if
Debtors do not file a notice of dispute within such period of three (3) business
days after the filing of a Notice of Suspension, Agent shall be automatically
permitted (and the automatic stay shall be deemed automatically, and without
further order of the Court, lifted and terminated to the extent necessary to
allow Agent) to setoff against any cash maintained at bank accounts with Regions
and apply the proceeds thereof to the Pre-Petition Debt.
(c)    Termination. The Debtors' authority to use Cash Collateral shall
automatically terminate for all purposes (except to pay the Pre-Petition Debt)
upon the soonest to occur of the following events or conditions: (i) the Interim
Period expires without the Final Cash Collateral Order having been entered in
form and content acceptable to Agent; (ii) a chapter 11 trustee or examiner with
expanded powers is appointed in any Case; (iii) any Case is converted to a
chapter 7 case or is dismissed; (iv) the Court enters an order granting Agent
relief from the automatic stay or prohibiting the use of Cash Collateral by the
Debtors; (v) the RSA terminates with respect to any party thereto; (vi) any
Debtor has failed to discharge any duty or other obligation imposed upon it in
the Cash Collateral Agreement; or (vii) this Order is amended, vacated, stayed,
reversed or otherwise modified without the prior written consent of Agent.
4.    Adequate Protection Granted to Agent.
(a)    Adequate Protection Liens. As adequate protection for any diminution in
the value of Agent's interests in the Pre-Petition Collateral, including,
without limitation, any diminution resulting from the use of Cash Collateral on
or after the Petition Date, Agent is hereby granted, pursuant to sections 361,
362 and 363 of the Bankruptcy Code, valid, binding, enforceable and




11



--------------------------------------------------------------------------------







automatically perfected liens on and security interests in (collectively, the
“Adequate Protection Liens”) all personal property of each Debtor that is the
same type or nature as the Pre-Petition Collateral whether acquired, created, or
existing prior to, on or after the Petition Date, and all cash and non-cash
proceeds of the foregoing (all such personal property being collectively
referred to as the "Replacement Collateral"; and together with the Pre-Petition
Collateral, the "Collateral"). For the avoidance of doubt, the Adequate
Protection Liens include the Agent's security interest in and liens upon the
Pledged Cash Collateral in the Pledged Cash Collateral Account. Notwithstanding
the foregoing, the Replacement Collateral shall not include any claims or causes
of action of the Debtors under 11 U.S.C. §§ 544, 547, 548 or 550 ("Avoidance
Actions") or any proceeds of any of such claims or causes of action ("Avoidance
Proceeds"), unless any Debtor shall grant a lien upon Avoidance Actions or
Avoidance Proceeds to any other person or entity, in which event Agent shall be
deemed to have been granted such a lien under this Order on a pari passu basis
with such other lien.
(b)    Priority of Adequate Protection Liens. The Adequate Protection Liens
shall be junior in priority only to (i) the Pre-Petition Liens and (ii) any
other valid, enforceable, perfected and nonavoidable liens and security
interests on assets of a Debtor that existed on the Petition Date and are
superior in priority to the Pre-Petition Liens as of the Petition Date, after
giving effect to any subordination or intercreditor arrangement.
(c)    Perfection of Adequate Protection Liens. The Adequate Protection Liens
and all claims, rights, interests, administrative claims and other protections
granted to or for the benefit of Agent pursuant to this Order and the Bankruptcy
Code shall constitute valid, enforceable, non-avoidable and duly perfected
security interests and liens. No Secured Party shall be required to file or
serve financing statements, mortgages, deeds to secure debt or similar
instruments which otherwise may




12



--------------------------------------------------------------------------------







be required under federal or state law in any jurisdiction, or take any action,
including taking possession, to validate and perfect such security interests and
liens, but upon request by Agent, the Debtors are hereby authorized to execute
and deliver any such financing statements, mortgages, deeds to secure debt or
similar instruments. The failure by Agent to request, or the failure or refusal
of any Debtor to execute or deliver, any documentation relating to the Adequate
Protection Liens shall in no way affect the validity, perfection or priority of
such Adequate Protection Liens.
(d)    Interest and Fees; Professional Fees. By no later than the first calendar
day of each calendar month, the Debtors shall pay to Agent, in cash, interest
and fees that have accrued in respect of the Pre-Petition Debt at the rates
specified in the Loan Agreement and the other Loan Documents (which, as of July
18, 2016, have been accruing, and shall continue to accrue at the default rates
applicable thereto). As additional adequate protection, the Debtors shall pay to
Agent, in cash, the reasonable and documented out-of-pocket expenses incurred by
Agent, whether arising prior to, on, or after the Petition Date, and payable or
reimbursable to it under any of the Loan Documents, including, but not limited
to, fees and disbursements of counsel (including local bankruptcy counsel). The
Debtors shall make each such payment to Agent, without the necessity of Agent's
filing formal fee applications, no later than five (5) business days following
the conclusion of a Review Period (defined below). Agent may send by electronic
mail each month to counsel for the Debtors, counsel for any Committee, and the
United States Trustee, a copy of invoices for such fees and expenses (the
"Invoiced Fees") (subject in all respects to redaction for, and without waiving,
any applicable privilege or work product doctrine), and each such noticed party
shall have five (5) business days from the date of its receipt of such copy from
Agent (the "Review Period") to serve on counsel for Agent a written objection to
the payment of any of such fees and expenses. Within five (5) business days
after expiration of the Review Period, the Debtors shall pay any portion of such
Invoiced Fees




13



--------------------------------------------------------------------------------







as to which a timely objection is not made and the Court shall decide any timely
objection unless otherwise resolved by agreement of Agent and the objecting
party.
5.    Access to Premises and Records; Reporting.
(a)    Agent and its respective representatives and agents (including, without
limitation, employees, officers, legal counsel, appraisers, auditors,
accountants, and consultants) shall be authorized, during normal business hours
upon reasonable notice, to conduct on-site field examinations in order to
inspect and evaluate the Debtors' property and financial records.
(b)    No later than 5:00 p.m. Central time on each Wednesday, the Debtors shall
deliver to Agent the following written reports or data in form and substance
satisfactory to Agent:
1.    A report showing the cash collections (regardless of how delivered, and
including payments delivered or deposited into any bank account used by any
Debtor) of each Debtor on each business day of the prior week;
2.    A report showing the cash ledger balances available to each Debtor as of
the close of business on the previous Friday;
3.    A report showing the expenditures made by each Debtor during the preceding
calendar week; and
4.    A report as of the preceding Friday comparing the Debtors' actual
performance to the Debtors' performance projected in the Budget for the
applicable period.
(c)    On or before the tenth (10th) day of each calendar month, the Debtors
shall deliver to Agent (current of the last day of the prior calendar month)
updated lists and reports of accounts receivable agings, and other data,
documents and files that were being delivered to Agent prior to the Petition
Date under the Loan Agreement, if any.




14



--------------------------------------------------------------------------------







(d)    The Debtors shall continue to comply with Sections 9.2, 9.7, 9.9 and 9.17
of the Loan Agreement during the Interim Period.
6.    Superpriority Claim. Agent shall be entitled to an administrative priority
claim under section 507(b) of the Bankruptcy Code in the amount, if any, by
which the protections afforded herein for the Debtors' use, sale, consumption or
disposition of any Pre-Petition Collateral (including, without limitation, Cash
Collateral) prove to be inadequate.
7.    Deadline for Challenge to Pre-Petition Claims and Liens.
(a)    Each Debtor’s admissions, stipulations, agreements and releases contained
in this Order, including, without limitation, those contained in Paragraph B of
this Order, shall be binding upon such Debtor and any successor thereto
(including any Chapter 7 trustee or Chapter 11 trustee or examiner appointed or
elected for such Debtor) under all circumstances and for all purposes.
(b)    Each Debtor’s admissions, stipulations, agreements and releases contained
in this Order, including, without limitation, those contained in Paragraph B of
this Order shall be binding upon all other parties in interest (including,
without limitation, any Committee) under all circumstances and for all purposes
unless and to the extent that the Committee or any other party in interest
having requisite standing has timely and properly filed, in accordance with this
Paragraph 7, an appropriate adversary proceeding or contested matter
(i) objecting to the validity or amount of the Pre-Petition Debt, or the
validity, extent, perfection, priority or non-avoidability of the Pre-Petition
Liens in the Pre-Petition Collateral, (ii) seeking disgorgement of all or any
part of the payment of the Pre-Petition Debt, or (iii) asserting against Agent
any lender liability, breach of contract or other claim or cause of action that
such party believes has merit and that arises out of or relates to any of the
Loan Documents or any act, inaction, or transaction thereunder, which adversary
proceeding or contested matter is required to be filed no later than the earlier
to occur of (i) five (5) business days prior to




15



--------------------------------------------------------------------------------







the first deadline set by the Court for filing of objections to confirmation of
the Plan (as defined in the RSA), and (ii) ninety (90) days after the Petition
Date (the "Challenge Deadline"). To the extent the Challenge Deadline expires
without an adversary proceeding or contested matter being filed, (i) the liens
and security interests of Agent in the Collateral are deemed legal, valid,
binding, enforceable, perfected and unavoidable, (ii) all of the Pre-Petition
Debt is allowed, conclusive and binding upon the Debtors and all other parties
in interest in each Case and in any superseding chapter 7 case, including any
subsequently appointed trustee, as a legal, valid, binding, enforceable fully
secured claim that is not subject to offset, counterclaim, equitable
subordination, recharacterization, or other defense or claim, and (iii) any
claims or causes of action that any Debtor or its estate may have against Agent
are deemed to have been released and discharged.
8.    Surcharge Waiver. Subject to entry of the Final Cash Collateral Order, in
no event shall any costs or expenses of administration in any Case be imposed
upon Agent or any Collateral pursuant to section 506(c) of the Bankruptcy Code
or otherwise. Agent has not consented to any surcharge under section 506(c) of
the Bankruptcy Code, and no such consent may be implied from any action,
inaction or acquiescence of Agent.
9.    Reservation of Rights. Nothing in this Order shall constitute or be
construed to (1) be an admission by Agent as to the adequacy of the protection
provided herein; (2) release, impair or alter in any way the obligations and
liability of any guarantor of the Pre-Petition Debt or any subordination of
other obligations of the Debtors in favor of prior payment of the Pre-Petition
Debt; (3) prohibit Agent from seeking any further relief in these Cases,
including, without limitation, additional adequate protection, dismissal or
conversion, relief from the automatic stay under section 362(d) of the
Bankruptcy Code, the appointment of a trustee or examiner, or the taking of any
Bankruptcy Rule 2004 examinations; or (4) constitute a waiver by the Debtors or
Agent of the right




16



--------------------------------------------------------------------------------







to request in a further interim or final order on Cash Collateral provisions
which may be different from or in addition to any of the provisions contained in
this Order.
10.    Survival of Provisions of This Order. The provisions of this Order and
any action taken pursuant to the terms hereof shall survive the entry of any
order dismissing any of the Cases or converting any of the Cases to a case under
chapter 7 of the Bankruptcy Code, and all of the terms and conditions of this
Order as well as the liens and security interests granted pursuant hereto shall
continue in this or in any superseding case under the Bankruptcy Code, and such
liens and security interests shall retain their priorities provided by this
Order until satisfied and discharged.
11.    Use of Pledged Cash Collateral by Agent; Depository Liens; Setoff for
Amounts Owing. Nothing contained in this Order shall amend, modify or otherwise
limit the rights of Agent arising under the Cash Collateral Agreement, and the
automatic stay imposed under Section 362 of the Bankruptcy Code is hereby
modified and lifted to the extent necessary to permit Agent to exercise all of
its rights and remedies under the Cash Collateral Agreement and otherwise to
give effect to the provisions of this Paragraph 11. Agent is hereby expressly
permitted to exercise all rights and remedies arising in favor of Agent pursuant
to the Cash Collateral Agreement, including, without limitation, the right to
apply the Pledged Cash Collateral to the satisfaction of the Pre-Petition Debt
and to require and receive additional cash collateral, in each case on the terms
set forth therein, as if these chapter 11 cases had not been commenced. In
addition, Regions is hereby expressly permitted to exercise all rights and
remedies arising in favor of Regions pursuant to any Bank Product Agreements (as
defined in the Loan Agreement) or applicable law, including set off rights in
connection with any statutory or common law depository bank liens, including any
security interest of a collecting bank under Section 4-210 of the Uniform
Commercial Code of any applicable jurisdiction, or any other rights of Regions,
in its capacity as depository bank, pursuant to any




17



--------------------------------------------------------------------------------







blocked account, lockbox or other deposit account control agreement or any
depository agreement with any Debtor. Without limiting the Debtors’ obligations
under Paragraph 4 or this Paragraph 11, Agent is also hereby expressly
authorized to setoff, against the deposit accounts of Debtors maintained with
Regions Bank, all interest (including any additional default rate of interest),
fees, and expenses payable pursuant to Paragraph 4(d) of this Order and remit
the proceeds thereof to the applicable payee.
12.    Order Immediately Effective. Notwithstanding anything to the contrary in
the Bankruptcy Rules or otherwise, the effectiveness of this Order shall not be
stayed, and this Order shall be immediately effective upon its entry.
13.    Binding Effect; Successors and Assigns. The provisions of this Order
shall be binding upon all parties in interest in these Cases, including, without
limitation, Debtors and their respective successors and assigns (including any
Chapter 11 trustee hereafter appointed for the estate of any Debtor, any Chapter
7 trustee appointed or elected in a superseding Chapter 7 case, any examiner
appointed pursuant to section 1104 of the Bankruptcy Code, or any other
fiduciary appointed as a legal representative of any Debtor or with respect to
any property of the estate of any Debtor), and shall inure to the benefit of the
Secured Parties and their respective successors and assigns. In no event shall
any Secured Party have any obligation to permit the use of the Collateral
(including Cash Collateral) by, any Chapter 7 trustee, Chapter 11 trustee or
similar responsible person appointed or elected for the estate of any Debtor.
14.    Objections Overruled. Any and all objections to the relief requested in
the Cash Collateral Motion, to the extent not otherwise withdrawn, waived, or
resolved by consent at or before the Hearing, and all reservations of rights
included therein, are hereby OVERRULED and DENIED.




18



--------------------------------------------------------------------------------







15.     Objection Deadline. If any party in interest shall have an objection to
any of the provisions of this Order, such party may assert such objection at the
Final Hearing, if a written statement setting forth the basis for such objection
is filed with the Court and concurrently served upon (a) the Office of the
United States Trustee, 606 N. Carancahua St., Suite 1107, Corpus Christi, TX
78401; (b) counsel for the Debtors, Pachulski Stang Ziehl & Jones LLP, 10100
Santa Monica Blvd., 13th Floor, Los Angeles, CA 90067, Attention: Richard M.
Pachulski and Ira D. Kharasch, and Snow Spence Green LLP, 2929 Allen Parkway,
Suite 2800, Houston, TX 77019, Attention: Phil Snow; (c) counsel for Agent,
Parker Hudson Rainer & Dobbs LLP, 303 Peachtree Street NE, Suite 3600, Atlanta,
GA 30308, Attention: Eric W. Anderson, and Norton Rose Fulbright US LLP,
Fulbright Tower, 1301 McKinney, Suite 5100, Houston, Texas 77010-3095,
Attention: William Greendyke; and (d) counsel for certain noteholders, Fried,
Frank, Harris, Shriver & Jacobson LLP, One New York Plaza, New York, NY 10004,
Attention: Brad Eric Scheler and Matthew Roose, and McKool Smith, PC, 600 Travis
St., Suite 700, Houston, TX 77002, Attention: Hugh M. Ray and Christopher
Johnson (so that such objections and responses are filed on or before [__:00
_.m.], prevailing Central time on [_____________________], 2017). If an
objecting party shall fail to appear at the Final Hearing and assert the basis
for such objection before the Court, such objection shall be deemed to have been
waived and abandoned by such objecting party
16.    Notice of Final Hearing; Service of Interim Order. A final hearing on the
Cash Collateral Motion will be held at [__:__ __.m. on _______ __], 2017, at
Courtroom No. [__], 515 Rusk Ave., Houston, Texas (the "Final Hearing").
Promptly after the entry of this Order, the Debtors shall mail, by first class
mail, a copy of this Order and notice of the Final Hearing to counsel for Agent,
the United States Trustee, any Committee, any creditors holding liens on any of
the Collateral, the Internal Revenue Service, and all parties who have filed
requests for notices under




19



--------------------------------------------------------------------------------







Rule 2002 of the Bankruptcy Rules, and shall file a certificate of service
regarding same with the Clerk of the Court. Such service shall constitute good
and sufficient notice of the Final Hearing.
        
***


APPROVED FOR ENTRY


/s/ William R. Greendyke
William R. Greendyke (TX Bar No. 08390450)


Norton Rose Fulbright US LLP
Fulbright Tower
1301 McKinney, Suite 5100
Houston, Texas 77010-3095
Telephone No.: 713.651.5193
E-mail: william.greendyke@nortonrosefulbright.com
  
and


/s/ Eric W. Anderson
Eric W. Anderson (Georgia Bar No. 016810)


Parker, Hudson, Rainer & Dobbs, LLP
303 Peachtree Street NW
Suite 3600
Atlanta, Georgia 30308
Telephone No.: 404.420.4331
E-mail: eanderson@phrd.com
Attorneys for Agent




/s/ Phil Snow
Phil Snow (TX Bar No. 18812600)
Snow Spence Green LLP
2929 Allen Parkway, Ste. 2800
Houston, TX 77019
Telephone: 713/335-4800
Email: philsnow@snowspencelaw.com


and






20



--------------------------------------------------------------------------------









/s/ Richard M. Pachulski
Richard M. Pachulski (CA Bar No. 90073)
Pachulski Stang Ziehl & Jones LLP
10100 Santa Monica Blvd., 13th Floor
Los Angeles, CA 90067
Telephone: 310/277-6910
E-mail: rpachulski@pszjlaw.com
Attorneys for Debtors








21



--------------------------------------------------------------------------------






Exhibit A

Budget

















--------------------------------------------------------------------------------









EXHIBIT C
Backstop Agreement








--------------------------------------------------------------------------------






EXHIBIT D
Disclosure Statement


(without exhibits)




--------------------------------------------------------------------------------








EXHIBIT E
Form of Transferee Joinder Agreement






--------------------------------------------------------------------------------







Form of Transferee Joinder Agreement
The undersigned (“Transferee”) hereby acknowledges that it has read and
understands the Restructuring Support Agreement dated as of December 21, 2016
(the “Agreement”), by and among the FES Parties, the Supporting Noteholders, and
the Transferors, including the transferor to the Transferee of any FES Claims
(each such transferor, a “Transferor”), and agrees, with respect to the FES
Claims set forth below (the “Transferred FES Claims”), to be bound by the terms
and conditions thereof, and shall be deemed a “Transferee” as applicable, under
the terms of the Agreement with respect to the Transferred FES Claims.
The Transferee specifically agrees to be bound by the terms and conditions of
the Agreement with respect to the Transferred FES Claims, and makes all
representations and warranties contained therein as of the date of the Transfer
and with respect to the Transferred FES Claims, including the agreement to be
bound by the vote for the Plan of the Transferor if such vote was cast before
the effectiveness of the Transfer addressed herein.
Date Executed:


______________________________________
Name:
Title:


Address:


E-mail address(es):
Telephone:
Facsimile




Class(es) of FES Claims Subject to Transfer:


9% Senior Notes due 2019 issued pursuant to that certain indenture dated as of
June 7, 2011




Amount of FES Claims Subject to Transfer:


$___________________








--------------------------------------------------------------------------------













